The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface cleaning apparatus” in Claims 1, 6, 7, and 14, “air treatment member” in Claims 1, 3, 4, 7, 11, 12, 16, and 17, “air treatment member air outlet” in Claims 1 and 7, and “front surface cleaning apparatus docking side” in Claim 1, 7, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation "the outer wall".  There is insufficient antecedent basis for this limitation in the claims since an outer wall has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 7-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 9,526,391 (hereafter Lee et al.).

Regarding Claim 1, Lee et al. anticipates:
1. (Currently Amended) An evacuation station (maintenance station 20) for a surface cleaning apparatus (robot cleaner 10) surface cleaning apparatus 
(a) an air flow path (air flow path best shown in Figure 5) extending from an evacuation station air inlet (second inlet hole 148) to an evacuation station air outlet (second outlet hole 149); 
(b) a housing (housing 21) having the evacuation station air inlet, the evacuation station air outlet, first and second opposed housing ends (side with second inlet hole 148 and side opposite second inlet hole 148, Figure 4) that are spaced apart in a lateral direction (Figure 3); and, 
(c) an air treatment assembly (second dirt container 44) comprising an air treatment member (second dirt container 44 is configured to store dirt, Abstract.  It appears to be a filter as best shown in Figure 5), the air treatment assembly having an air treatment assembly air inlet (inlet into filter as best shown in Figure 5) and an air treatment assembly air outlet (outlet from filter connected to second inlet hole 148 and connecting passage 101), 
wherein the air treatment assembly is provided on the first lateral housing end (adjacent as shown in Figure 3) and the first lateral housing end is provided with a housing air inlet (second inlet hole 148) that is downstream of the air treatment assembly air outlet whereby the air treatment member air outlet faces the housing air inlet (Figure 3), and 
wherein the air treatment assembly is removably mountable to the housing (Figures 3 and 4), and 
wherein the evacuation station air inlet is in fluid communication with (through connection to inlet port 45’) an outlet port (first opening unit 11a) of the surface cleaning apparatus surface cleaning apparatus 

Regarding Claim 2, Lee et al. anticipates:
2. (Original) The evacuation station of claim 1 wherein the evacuation station (maintenance station 20) has a lateral length between the first and second opposed evacuation station ends  (Figure 3) and the evacuation station air inlet (second inlet hole 148) is positioned at about a midpoint of the lateral length of the evacuation station (approximately located at the midpoint as shown in Figure 3).  

Regarding Claim 7, Lee et al. anticipates:
7. (Currently Amended) An evacuation station (maintenance station 20) for a surface cleaning apparatus (robot cleaner 10) surface cleaning apparatus 
(a) an air flow path (air flow path best shown in Figure 5) extending from an evacuation station air inlet (second inlet hole 148) to an evacuation station air outlet (second outlet hole 149); 
(b) a suction motor (draft apparatus 41) provided in the air flow path, the suction motor having an inlet end (inlet of draft apparatus 41) and an axially opposed end (end of motor 41A axially opposed to inlet of draft apparatus 41); 
(c) a housing (housing 21) having first and second opposed housing ends (side with second inlet hole 148 and side opposite second inlet hole 148, Figure 4) that are spaced apart in a lateral direction (Figure 3); and, 
(d) an air treatment assembly (second dirt container 44) comprising an air treatment member (second dirt container 44 is configured to store dirt, Abstract.  It appears to be a filter as best shown in Figure 5), the air treatment assembly having an air inlet (inlet into filter as best shown in Figure 5) and an air outlet (outlet from filter connected to second inlet hole 148 and connecting passage 101), 
wherein the suction motor has a suction motor axis of rotation (axis of fan motor 41a) which extends generally laterally (Figure 3) and the air treatment member is provided on one lateral side of the suction motor whereby the air treatment member air outlet faces the inlet end of the suction motor (Figure 5).  

Regarding Claim 8, Lee et al. anticipates:
8. (Original) The evacuation station of claim 7 wherein the air treatment assembly (second dirt container 44) is removably mountable to the first opposed housing end (side with second inlet hole 148).  

Regarding Claim 9, Lee et al. anticipates:
9. (Original) The evacuation station of claim 8 further comprising a pre-motor filter media (second dirt container 44 appears to have a filter as best shown in Figure 5) and the pre-motor filter is provided at the first opposed housing end (side with second inlet hole 148, Figure 5).  

Regarding Claim 10, Lee et al. anticipates:
10. (Original) The evacuation station of claim 9 wherein the pre-motor filter media (second dirt container 44 appears to have a filter as best shown in Figure 5) is housed in the air treatment assembly (second dirt container 44)(Figures 3-5).  

Regarding Claim 14, Lee et al. anticipates:
14. (Currently Amended) The evacuation station of claim 7 wherein the evacuation station air inlet (second inlet hole 148) is provided in the housing (housing 21) and the evacuation station air inlet is in fluid communication with an outlet port of the surface cleaning apparatus (robot cleaner 10) surface cleaning apparatus 

Regarding Claim 15, Lee et al. anticipates:
15. (Original) The evacuation station of claim 14 wherein the evacuation station air inlet (second inlet hole 148) is positioned at about a midpoint of the lateral length of the evacuation station (approximately located at the midpoint as shown in Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3-6, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 9,526,391 (hereafter Lee et al.) in view of design choice or common knowledge.

Regarding Claim 3, Lee et al. teaches:
3. (Original) The evacuation station of claim 2 wherein the air treatment member (second dirt container 44 is configured to store dirt) comprises a chamber (cavity inside second dirt container 44) having a chamber air inlet (inlet into second dirt container 44 connected to inlet passage 102) wherein a first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) comprises a screen forming an air outlet of the chamber (see discussion below).

Lee et al. discloses in Figures 3 and 4 a removable second dirt container 44 that has an outlet adjacent to the second inlet hole 148.  As presented in the Abstract, this second dirt container is disposed on the circulation passage to store dirt taken in from the robot cleaner.  As best shown in Figure 5, it appears that the second dirt container includes a filter disposed at the opening that would serve to block dirt from leaving the container and entering the draft apparatus 40.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of effective filing that the suction pressure exerted by the draft apparatus will attempt to suck the filter out through the outlet.  Therefore, it is common knowledge provide mechanical support for the filter by adding mechanical ribbing across the outlet in the form of a screen with the motivation to provide support for the filter yet maintain as much open area of the outlet as possible since it is common knowledge that reduced open area would reduce the suction performance.  

Regarding Claim 4, Lee et al. teaches:
4. (Original) The evacuation station of claim 3 wherein the air flow path (air flow path best shown in Figure 5) comprises an upstream air flow path portion that extends from the evacuation station air inlet (second inlet hole 148) to the air treatment member (second dirt container 44 is configured to store dirt) and includes the chamber air inlet (inlet into second dirt container 44 connected to inlet passage 102) and the upstream portion of the air flow path extends through the first wall (Figure 5).  

Regarding Claim 5, Lee et al. teaches:
5. (Original) The evacuation station of claim 4 wherein the first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) extends laterally (lateral side of second dirt container as shown in Figure 3) and is located at a second lateral end (lateral end of second dirt container as shown in Figure 3) of the chamber (cavity inside second dirt container 44).  

Regarding Claim 6, Lee et al. teaches:
6. (Currently Amended) The evacuation station of claim 1 wherein the evacuation station (maintenance station 20) has a height which is proximate the height of the surface cleaning apparatus (robot cleaner 10) 
 	
	Lee et al. discloses substantially all the limitations of the claim(s) except for disclosing that the height of the maintenance station is proximate the height of the robot cleaner 10.  It would have been an obvious matter of design choice to one with ordinary skill in the art at the effective time of filing to adjust either the maintenance station to be shorter or the robotic cleaner to be taller such that they are proximate the same height, since such a modification would have involved a mere change in the size of a component to cosmetically achieve a designer personal preference.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 11, Lee et al. teaches:
11. (Original) The evacuation station of claim 8 further comprising a pre-motor filter media, wherein the air treatment assembly media (second dirt container 44 appears to have a filter as best shown in Figure 5) has first and second laterally opposed ends (Figure 5), the first end of the air treatment assembly is an openable end of the air treatment member and the pre-motor filter media is housed at the second end of the air treatment assembly.  

Lee et al. discloses in Figures 3 and 4 a removable second dirt container 44 that has an outlet adjacent to the second inlet hole 148.  As presented in the Abstract, this second dirt container is disposed on the circulation passage to store dirt taken in from the robot cleaner.  As best shown in Figure 5, it appears that the second dirt container includes a filter disposed at the opening that would serve to block dirt from leaving the container and entering the draft apparatus 40.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of effective filing that the second dirt container 44 would be openable at least partially at an end opposite the filter location shown in Figure 5 as claimed with the motivation to allow the user to periodically empty the second dirt container

Regarding Claim 12, Lee et al. teaches:
12. (Original) The evacuation station of claim 11 wherein the air treatment member (second dirt container 44 is configured to store dirt, Abstract.  It appears to be a filter as best shown in Figure 5) comprises a chamber (cavity inside second dirt container 44) having an air inlet (inlet into second dirt container 44 connected to inlet passage 102) wherein a first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) of the chamber comprises a screen forming an air outlet of the chamber (see discussion below) and opening the first end of the air treatment assembly opens the air treatment member (previously presented in Claim 11 discussion).

Lee et al. discloses in Figures 3 and 4 a removable second dirt container 44 that has an outlet adjacent to the second inlet hole 148.  As presented in the Abstract, this second dirt container is disposed on the circulation passage to store dirt taken in from the robot cleaner.  As best shown in Figure 5, it appears that the second dirt container includes a filter disposed at the opening that would serve to block dirt from leaving the container and entering the draft apparatus 40.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of effective filing that the suction pressure exerted by the draft apparatus will attempt to suck the filter out through the outlet.  Therefore, it is common knowledge provide mechanical support for the filter by adding mechanical ribbing across the outlet in the form of a screen with the motivation to provide support for the filter yet maintain as much open area of the outlet as possible since it is common knowledge that reduced open area would reduce the suction performance.  

Regarding Claim 13, Lee et al. teaches:
13. (Currently Amended) The evacuation station of claim 12 the first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) extends laterally and is located at a second lateral end of the chamber (lateral side of second dirt container as shown in Figure 3) and a laterally extending air flow path (air flow path best shown in Figure 5) is located between the outer wall and the front surface cleaning apparatus 

Regarding Claim 16, Lee et al. teaches:
16.(Original) The evacuation station of claim 7 wherein the air treatment member (second dirt container 44 is configured to store dirt, Abstract.  It appears to be a filter as best shown in Figure 5) comprises a chamber (cavity inside second dirt container 44) having a chamber air inlet (inlet into second dirt container 44 connected to inlet passage 102) wherein a first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) of the chamber comprises a screen forming an air outlet of the chamber (see discussion below) and the chamber air inlet (second inlet hole 148) is positioned at about a midpoint of the lateral length of the evacuation station (approximately located at the midpoint as shown in Figure 3).  

Lee et al. discloses in Figures 3 and 4 a removable second dirt container 44 that has an outlet adjacent to the second inlet hole 148.  As presented in the Abstract, this second dirt container is disposed on the circulation passage to store dirt taken in from the robot cleaner.  As best shown in Figure 5, it appears that the second dirt container includes a filter disposed at the opening that would serve to block dirt from leaving the container and entering the draft apparatus 40.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of effective filing that the suction pressure exerted by the draft apparatus will attempt to suck the filter out through the outlet.  Therefore, it is common knowledge provide mechanical support for the filter by adding mechanical ribbing across the outlet in the form of a screen with the motivation to provide support for the filter yet maintain as much open area of the outlet as possible since it is common knowledge that reduced open area would reduce the suction performance.  

Regarding Claim 17, Lee et al. teaches:
17.(Original) The evacuation station of claim 7 wherein the air treatment member (second dirt container 44 is configured to store dirt, Abstract.  It appears to be a filter as best shown in Figure 5) comprises a chamber (cavity inside second dirt container 44) having a chamber air inlet (inlet into second dirt container 44 connected to inlet passage 102), a first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) of the chamber comprises a screen forming an air outlet of the chamber (see discussion below), and the air flow path (air flow path best shown in Figure 5) comprises an upstream air flow path portion that extends from the evacuation station air inlet (second inlet hole 148) to the air treatment member (second dirt container 44 is configured to store dirt) and includes the chamber air inlet (inlet into second dirt container 44 connected to inlet passage 102), and the upstream portion of the air flow path extends through the first wall (Figure 5).  

Regarding Claim 18, Lee et al. teaches:
18. (Original) The evacuation station of claim 17 wherein the first wall (wall of second dirt container 44 adjacent to second inlet hole 148, Figures 4 and 5) extends laterally (lateral side of second dirt container as shown in Figure 3) and is located at a second lateral end (lateral end of second dirt container as shown in Figure 3) of the chamber (cavity inside second dirt container 44).  

Regarding Claim 19, Lee et al. teaches:
19. (Original) The evacuation station of claim 7 further comprising a post-motor filter (filter 47) provided at the axially opposed end (end of motor 41A axially opposed to inlet of draft apparatus 41) of the suction motor (draft apparatus 41)(see discussion below).  

Lee et al. discloses in Figures 3 and 4 a second inlet hole 148 providing an inlet to the draft apparatus 41 which has an axis rotation of the motor 41A.  As disclosed in Figures 4 and 5, a filter 47 and second outlet hole 149 are arranged axially away from and below the second inlet hole and motor.  It would have been obvious design choice to one with ordinary skill in the art at the time of effective filing to relocate the filter and second outlet hole as claimed with the motivation to direct the exhaust air flow in a desired direction.  Lee et al. discloses air being perhaps directed toward the wall, however, it may be beneficial to direct the air outward or upward to reduce the chance of scattering dust and debris that collects behind the docking station.

Regarding Claim 20, Lee et al. teaches:
20. (Original) The evacuation station of claim 19 wherein the evacuation station air outlet (second outlet hole 149) is provided at the axially opposed end (end axially opposed to inlet of draft apparatus 41) of the suction motor (draft apparatus 41)(see discussion below).  

Lee et al. discloses in Figures 3 and 4 a second inlet hole 148 providing an inlet to the draft apparatus 41 which has an axis rotation of the motor 41A.  As disclosed in Figures 4 and 5, a filter 47 and second outlet hole 149 are arranged axially away from and below the second inlet hole and motor.  It would have been obvious design choice to one with ordinary skill in the art at the time of effective filing to relocate the filter and second outlet hole as claimed with the motivation to direct the exhaust air flow in a desired direction.  Lee et al. discloses air being perhaps directed toward the wall, however, it may be beneficial to direct the air outward or upward to reduce the chance of scattering dust and debris that collects behind the docking station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of docking stations configured to empty the debris bins of robot cleaners.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.